  8:19-cv-00422-RGK Doc # 34 Filed: 08/13/21 Page 1 of 1 - Page ID # 1828




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

CHARLES P.,                                             8:19CV422

                 Plaintiff,

    vs.                                                   ORDER

ANDREW M. SAUL, Commissioner of
Social Security,

                 Defendant.


    IT IS ORDERED that:

    1. Defendant’s Notice of Substitution (Filing 32), treated as a motion, is
       granted, and Kilolo Kijakazi, Acting Commissioner of the Social
       Security Administration, is substituted for Andrew M. Saul as Defendant.

    2. Defendant’s Notice of Substitution of Counsel (Filing 33), treated as a
       motion, is granted, and Steven A. Russell is substituted as counsel for
       Defendant in place of Robert L. Holman.

    Dated this 13th day of August 2021.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge
